Case 19-59440-pwb        Doc 9    Filed 06/18/19 Entered 06/18/19 17:04:59          Desc Main
                                  Document      Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                                                  )       CHAPTER 11
IN RE:                                            )
                                                  )       CASE NO. 19-59440
P-D VALMIERA GLASS USA CORP,
                                                  )
                      Debtor.                     )
                                                  )

   NOTICE OF FILING PROPOSED SHUTDOWN BUDGET AS SUPPLEMENTAL
    EXHIBIT TO MOTION SEEKING ENTRY OF AN ORDER AUTHORIZING
             USE OF FUNDS FOR ORDERLY PLANT CLOSURE

       P-D Valmiera Glass USA Corp. (the “Debtor”) files the attached proposed Shutdown

Budget as a supplemental exhibit to the Motion Seeking Entry of an Order Authorizing Use of

Funds for Orderly Plant Closure [Doc No. 6] filed by the Debtor on June 18, 2019.



         This 18th day of June, 2019.

                                                SCROGGINS & WILLIAMSON, P.C.

 4401 Northside Parkway                         By:     /s/ J. Robert Williamson
 Suite 450                                              J. ROBERT WILLIAMSON
 Atlanta, Georgia 30327                                 Georgia Bar No. 765214
 T: (404) 893-3880                                      ASHLEY REYNOLDS RAY
 F: (404) 893-3886                                      Georgia Bar No. 601559
 E: rwilliamson@swlawfirm.com
    aray@swlawfirm.com                          Proposed Counsel for the Debtor
Case 19-59440-pwb   Doc 9   Filed 06/18/19 Entered 06/18/19 17:04:59   Desc Main
                            Document      Page 2 of 2
